Citation Nr: 0611431	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  02-10 875A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for 
residuals of a right total hip replacement.

2.  Entitlement to a compensable rating for right hip 
disability prior to June 13, 2000.  


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1988 to January 1992.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2002 rating decision of the Philadelphia Department of 
Veterans Affairs (VA) Regional Office (RO), which granted a 
temporary total rating for the veteran's status post right 
hip arthroplasty (formerly evaluated as right hip strain, 
noncompensable), effective October 25, 2000, through the end 
of November 2001, and assigned a 50 percent rating 
thereafter.  The veteran expressed disagreement with both the 
effective date of the increased rating and with the current 
rating assigned.  In April 2003, he testified at a Travel 
Board Hearing before the undersigned.  The case was before 
the Board in October 2003, when the Board granted a 40 
percent rating for the service-connected right hip disability 
from June 13, 2000; and remanded the issues of entitlement to 
a rating in excess of 50 percent for residuals of a right 
total hip replacement, and to a compensable rating for right 
hip disability prior to June 13, 2000, for additional 
development.  An October 2005 rating decision increased the 
rating for residuals of a right total hip replacement to 70 
percent, effective December 1, 2001.  Because the 70 rating 
for residuals of a right total hip replacement is less than 
the maximum provided under the applicable criteria (and since 
the veteran has not expressed satisfaction with the rating), 
it does not represent a complete grant of the benefit sought, 
and that aspect of the appeal continues.  See AB v. Brown, 6 
Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  The residuals of a right total hip replacement are 
manifested by markedly impaired motion with abduction to 10 
degrees and flexion to 45 degrees, and the active range of 
motion of the right hip is limited by pain; ankylosis of the 
right hip is not shown, and painful motion or weakness such 
as to require the use of crutches is not shown.  

2.  An unappealed June 1996 rating decision denied a 
compensable rating for right hip disability, as symptoms 
warranting such a rating were not shown.  
3.  On April 9, 2001, the RO received the veteran's claim 
seeking a compensable rating for his service-connected right 
hip disability; in October 2003 the Board determined that a 
40 percent rating was warranted for the right hip disability 
from June 13, 2000.  

4.  Prior to June 13, 2000, it was not factually 
ascertainable from the record that the veteran's right hip 
disability had manifestations warranting a compensable 
rating.  


CONCLUSIONS OF LAW

1.  A rating in excess of 70 percent for residuals of a right 
total hip replacement is not warranted. 38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes (Codes) 5054, 5250 - 5255 (2005).  

2.  An effective date prior to June 13, 2000, for a 
compensable rating for right hip disability is not warranted.  
38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.400 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran was provided VCAA notice in October 2001 
correspondence from the RO, in a June 2002 statement of the 
case (SOC), in additional correspondence from the RO in July 
2004 and March 2005, and in a December 2005 supplemental SOC 
(SSOC).  Although he was provided full notice/information 
subsequent to the rating decision appealed, he is not 
prejudiced by any notice timing defect.  He was provided VCAA 
notice on the "downstream" issue of the effective date for 
the increased rating via the June 2002 SOC and the July 2004 
correspondence.  He was notified (in the October 2001, July 
2004, and March 2005 correspondence; and in the SOC and SSOC) 
of everything required, and has had ample opportunity to 
respond and/or supplement the record and participate in the 
adjudicatory process.  

Regarding content of notice, the June 2002 SOC and the 
December 2005 SSOC informed the veteran of what the evidence 
showed and why the claims were denied.  He was advised by the 
all the correspondence, and the SOC and SSOC, that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
The July 2004 correspondence, and the SOC and the SSOC, 
advised the veteran of what the evidence must show to 
establish entitlement to the benefits sought.  The SOC an 
SSOC contained the text of the regulation implementing the 
VCAA, including the specific provision that the claimant is 
to be advised to submit everything in his possession 
pertinent to the claim.  Everything submitted to date has 
been accepted for the record and considered.  

Regarding the duty to assist, the Board directed additional 
development in October 2003.  The development has been 
completed and the additional evidence (to include VA 
examination) was considered by the RO.  VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (including VA medical 
records) has been secured.  Evidentiary development is 
complete to the extent possible; VA's duties to notify and 
assist are met.  It is not prejudicial to the veteran for the 
Board to proceed with appellate review.  Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004).  

Finally, during the pendency of this appeal, on March 3, 
2006, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. Mar. 3, 2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  

Here, the veteran was ultimately provided notice regarding 
the ratings assigned and effective dates of awards and their 
bases (to including governing regulations) in the ratings 
subsequent to February 2002, and in the SOC/SSOC issued 
since, and in the July 2004 correspondence.  In fact, the 
matters remaining on appeal pertain essentially to the 
ratings and effective date assigned for an increased rating, 
and the veteran has been advised of the basis for the 
determinations in these matters as well as the legal criteria 
for determining ratings and effective dates of awards.  He 
has had the opportunity to respond/supplement the record, and 
to fully participate in the adjudicatory process since he was 
notified; he is not prejudiced by the fact that such notice 
did not precede the rating on appeal.  



Background

The veteran contends that a compensable rating for his 
service-connected right hip disability should be retroactive 
to February 1, 1992 (the day after the date of his separation 
from service), as medical evidence reflects that the symptoms 
and severity of his right hip disability met the criteria for 
a compensable rating as of that date.  He also contends that 
the current symptoms and severity of the residuals of a right 
total hip replacement warrant a rating in excess of 70 
percent.  

In August 1992, the RO granted service connection for right 
hip strain, rated noncompensable effective February 1, 1992.  
The veteran did not initiate an appeal of that decision, and 
it became final.   

The veteran applied for an increased rating for the service-
connected right hip disorder in April 1996.  An unappealed 
June 1996 rating decision denied a compensable rating for 
right hip disability.  

The veteran's next claim for an increased rating for his 
right hip disability was received by the RO on April 9, 2001.  
June 2000 to February 2001 medical records from a private 
physician show that the veteran was treated for degenerative 
joint disease and avascular necrosis of the right hip.  The 
earliest medical record from the private physician (a report 
of the veteran's initial office visit), dated June 13, 2000, 
shows that the veteran's gait was markedly antalgic, and 
there was minimal motion of the right hip.  Examination of 
the right hip revealed limitation of both internal and 
external rotation with pain, and distinct atrophy of the 
right leg.  X-rays revealed avascular necrosis of the right 
femoral head with joint space narrowing and diffuse 
degenerative appearance of the head and neck.  The impression 
was avascular necrosis right femoral head with secondary 
joint degeneration.  The veteran was treated with 
intraarticular steroids in July 2000.  Ultimately, the 
private medical records reveal that the veteran underwent 
right total hip arthroplasty on October 25, 2000.  In the 
private physician's most recent medical record, dated in 
February 2001, it was reported that the veteran was "[d]oing 
extremely well."  The veteran told the physician that he was 
able to work fiver hours daily standing with no pain.  He had 
occasional thigh pain which was quickly relieved with 
Relafen.  Evaluation revealed that the veteran had a 
"perfectly normal gait."  There was no pain on walking and 
the veteran could cross his legs.  The veteran mentioned 
playing sports, and the physician strongly advised him to 
continue a conservative course to allow thorough healing.  

On VA examination in November 2001, the examiner noted the 
total right hip replacement in October 2000, and reported 
that the veteran used Percocet as well as other medications 
to help him manage pain.  Examination revealed a surgical 
scar site nine inches long.  The scar was mobile and not 
adherent to deeper tissue.  Flexion of the right hip was to 
40 degrees and abduction was to 15 degrees.  The diagnosis 
was hip replacement secondary to trauma that occurred in the 
service.  The examiner stated:

I believe that the trauma [in service] 
was significant and caused the premature 
arthritic changes to the right h[i]p 
causing [the veteran] to have a right hip 
replacement.  I find evidence of mild to 
moderate fatigability with mild evidence 
of incoordination.  [The veteran] is 
prone for progression of these symptoms.  
It is not possible for me to predict the 
amount of dysfunction in the future.  

In the February 2002 now on appeal, the RO granted a 100 
percent rating (under Code 5054) for the veteran's status 
post total right hip arthroplasty from October 25, 2000, 
through the end of November 2001.  A 50 percent rating was 
assigned thereafter.  

At the April 2003 hearing, the veteran contended that a 
compensable rating for the right hip disability was warranted 
retroactive to February 1, 1992, as medical evidence reflects 
that symptoms of his right hip condition met the criteria for 
a compensable rating as of that date.  

As noted, in an October 2003 decision, the Board found that 
the medical evidence (specifically, the private physician's 
reports from June 2000 to February 2001) showed that, as of 
June 13, 2000, the veteran had minimal (painful) motion of 
the right hip, but there was no evidence of ankylosis.  
Accordingly, the Board granted a 40 percent rating for the 
right hip disability under Code 5252 (limitation of flexion 
of the thigh), effective June 13, 2000.  

On VA examination in July 2004, the veteran walked with a 
marked limp.  The right hip joint demonstrated markedly 
impaired motion.  Flexion was to 45 degrees and abduction was 
to 10 degrees.  The active range of motion of the right hip 
was limited by pain. It was reported that the veteran was 
"not examined in a state of increased activity and/or 
exacerbation," and thus the examiner was unable to comment 
on worsening of reported range of motion with increased 
activity and/or exacerbation.  It was noted that the 
veteran's "only skills are those of laborer and the 
compensable disorder of the right hip joint makes the 
[veteran] absolutely unemployable for any type of occupation 
for which he has skills."  

In an October 2005 rating decision, the RO, in pertinent 
part, increased the rating for residuals of a right total hip 
replacement to 70 percent, effective December 1, 2001.  A 
total rating based on individual unemployability (TDIU) was 
also granted, effective December 1, 2001.  

Legal Criteria and Analysis - Increased Rating

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based upon average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2005).  

When a question arises as to which of two ratings applies 
under a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  
The veteran's residuals of a right total hip replacement are 
currently rated 70 percent disabling under 38 C.F.R. § 4.71a, 
Code 5054.  Under Code 5054, replacement of the hip with a 
prosthesis warrants a 100 percent rating for a one-year 
period following implantation of the prosthesis.  A 90 
percent rating is warranted if following the implantation 
there is painful motion or weakness such as to require the 
use of crutches.  A 70 percent rating is warranted if there 
is markedly severe residual weakness, pain, or limitation of 
motion following implantation of the prosthesis.  Chronic 
residuals consisting of moderately severe weakness, pain, or 
limited motion warrant a 50 percent rating.  Where 
symptomatology commensurate with less than the criteria for a 
50 percent rating is shown by the record, a 30 percent rating 
is warranted.  Id. 

Normal range of motion of the hip is from 0 to 125 degrees of 
flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, 
Plate II.  

Applying the rating criteria cited above to the evidence of 
record, the Board finds that a rating in excess of 70 percent 
for residuals of a right total hip replacement (following the 
cessation of the schedular 100 percent rating from October 
2000 to November 31, 2001) is not warranted, as the symptoms 
associated with the right total hip replacement do not meet 
the criteria for the higher (90 or 100 percent) ratings under 
Code 5054.  VA examination findings in November 2001 and July 
2004 show that the veteran's right hip replacement is in good 
position, but is still causing him some residual pain and 
limitation of motion.  Notably, he is not required to use 
crutches to ambulate; there is no medical evidence indicating 
that the use of crutches has ever been suggested by medical 
care professionals since the termination of the postoperative 
100 percent rating period (so as to warrant a 90 percent 
rating under Code 5054).  In summary, the currently assigned 
rating of 70 percent for the right hip is consistent with the 
symptomatology which has been identified on medical 
examination and described by the veteran.  Given the evidence 
of record, the Board finds that the currently assigned 70 
percent rating under Code 5054 is appropriate because there 
is nothing in the medical record to suggest that the right 
hip disability requires the use of crutches.  

Notably, markedly severe weakness and pain are specifically 
encompassed by the 70 percent rating criteria, and a further 
increase for functional loss due to pain, weakness and/or 
limitation of motion is not warranted.  And that the 
residuals of the right total hip replacement prevent the 
veteran from performing his job as a laborer is contemplated 
in the October 2005 award of a TDIU.  

The Board has also considered rating criteria based upon 
limitation of motion and hip joint disabilities found under 
38 C.F.R. § 4.71a, Codes 5250 through 5255.  However, the 
medical evidence does not show actual ankylosis of the hip, 
flail hip joint, or fracture of the shaft or anatomical neck 
of the femur as contemplated by Codes 5250, 5254, or 5255.  
Under Codes 5251, 5252 and 5253, the maximum ratings for 
limitation of motion or impairment of the thigh are 10, 40, 
and 20 percent, respectively.  Applying those codes would not 
benefit the veteran.  

In reaching this determination, the Board acknowledges that 
the VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 U.S.C.A. § 5107(b).  However, that doctrine does 
not apply here, as the preponderance of the evidence is 
against this claim.  

Legal Criteria and Analysis - Effective Date

The applicable statute and regulations provide that, except 
as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and 
indemnity compensation based on an original claim, a claim 
reopened after final disallowance (emphasis added), or a 
claim for increase will be date of receipt of the claim or 
the date entitlement arose, whichever is the later.  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date of 
an increase in disability compensation shall be the earliest 
date as of which it was factually ascertainable that an 
increase in disability had occurred, if a claim was received 
within one year from such date; otherwise, the effective date 
shall be the date of receipt of claim.  38 C.F.R. § 
3.400(o)(2).  When considering the appropriate effective date 
for an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

"Application" is not defined in the statute.  However, in 
the regulations, "claim" and "application" are considered 
equivalent and are defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).  Under 38 C.F.R. § 3.155(a), 
the submission of certain medical records may constitute an 
"informal claim" for an increase in disability 
compensation.  In addition, 38 C.F.R. § 3.157(b)(1) specifies 
that where, as here, a claimant's formal claim for 
compensation already has been allowed, receipt of, inter 
alia, an examination or hospitalization by VA will be 
accepted as a claim for increase filed on the date of the 
examination or treatment.  

Thus, the applicable statutory and regulatory provisions 
require that the Board look to all communications in the 
claims file that may be interpreted as applications or claims 
- formal and informal - for increased benefits, and then to 
all other evidence of record to determine the "earliest date 
as of which," within the year prior to the claim, the 
increase in disability was factually ascertainable.  See 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.155(a), 3.400(o)(2).  
As shown, in October 2003 the Board reviewed the evidence of 
record and made such a determination, finding that a 40 
percent rating was warranted for right hip disability from 
June 13, 2000.  

The veteran seeks that a compensable rating for his right hip 
disability be retroactive to February 1, 1992, the day 
following the date of his separation from service.  He 
contends that the medical evidence reflects that symptoms of 
his right hip condition met the criteria for a compensable 
rating as of that date.  As was noted, he did not appeal the 
August 1992 rating decision which granted service connection 
for a right hip disability, rated noncompensable; or the June 
1996 decision which denied a compensable rating for the right 
hip disability.  Absent clear and unmistakable error in those 
decisions, they are final, and each is a legal bar to a 
rating in excess of that assigned by such decision prior to 
the date of the decision (based on the evidence of record).  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Error in the August 
1992 and June 1996 decisions is not alleged nor evident.  

Chronologically, the earliest document in the claims file 
received after the June 1996 rating decision that could be 
construed as a claim for an increased rating is the veteran's 
application for an increased rating received on April 9, 
2001.  Under the controlling law and regulations, the Board 
must review the evidence dating back to April 2000, to 
determine if there was, within the year prior to the claim, 
an earlier date as of which an increase in disability (to a 
severity warranting a compensable rating) was factually 
ascertainable from the record.  38 U.S.C.A. § 5110(b)(2); 
38 C.F.R. §§ 3.155(a), 3.400(o)(2).  Since a retroactive 
rating to June 13, 2000 has already been assigned, in essence 
what remains for consideration is the period of time between 
April 9, 2000 and June 13, 2000.

Degenerative arthritis established by X-ray findings may be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved.  38 C.F.R. 
§ 4.71a, Code 5003.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a 10 percent 
evaluation is assignable each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added, under Code 5003.  

Limitation of motion of the thigh is rated under 38 C.F.R. § 
4.71a, Codes 5251, 5252, and 5253.  Limitation of extension 
of the thigh to 5 degrees warrants the maximum 10 percent 
rating under Code 5251.  Under Code 5252, limitation of 
flexion of the thigh to 45 degrees warrants a 10 percent 
rating, limitation to 30 degrees warrants a 20 percent 
rating, limitation to 20 degrees warrants a 30 percent 
rating, and limitation to 10 degrees warrants a 40 percent 
rating.  Under Code 5253, where there is limitation of 
rotation of the thigh, cannot toe-out more than 15 degrees, a 
10 percent rating is warranted.  A 10 percent rating is also 
warranted where there is limitation of adduction to the point 
that the claimant cannot cross legs; a 20 percent rating is 
warranted where there is limitation of abduction of the 
thigh, motion lost beyond 10 degrees.  [Notably, Code 5250, 
which provides for higher ratings based on ankylosis, is not 
for consideration, as ankylosis is not shown].  Here, from 
April 2000 to June 13, 2000, the competent evidence does not 
show motion limitations sufficient to satisfy even the 
criteria for a 10 percent rating for hip/thigh disability 
(i.e., extension limited to 5 degrees, under Code 5251; 
flexion limited to 45 degrees, under Code 5252; or adduction 
limited to cannot cross legs or rotation limited to cannot 
toe out more than 15 degrees, under Code 5253).  Even with 
limitation due to pain or on use considered, limitations 
sufficient to meet the criteria for a compensable rating 
under any applicable criteria are not shown.  

There is no competent (medical) evidence during the period 
from April 9, 2000, to June 13, 2001, that the veteran's 
right hip disability was symptomatic to a degree warranting a 
compensable rating under the criteria of any of the above-
listed applicable codes.  Consequently, there is no 
evidentiary basis for awarding a compensable rating for a 
right hip disability prior to June 13, 2000.  

The preponderance of the evidence is against this claim.  
Accordingly, it must be denied.

ORDER

A rating in excess of 70 percent for residuals of a right 
total hip replacement is denied.

A compensable rating for right hip disability prior to June 
13, 2000, is denied.  



____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


